 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Great Atlantic & Pacific Tea Co., Inc. andRetail Clerks Union, Local 204, affiliated withUnited Food and Commercial Workers Interna-tional Union, AFL-CLC-CIO. Case 11-CA-9473.February 25, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 18, 1981, Administrative LawJudge Harold Bernard, Jr., issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed cross-exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tiooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductrsInc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findings.2 We find it unnecessary to pass on the Administrative Law Judge'sconclusion that the General Counsel failed initially "to make out a priimafacie case of unlawful discharge," since we conclude that ihe CGeneralCounsel has ultimately failed to establish by a preponlderance of the rele-vant evidence that Respondent was motivated by unlawful considerationsin its discharge of employee Blanche Matthews.DECISIONSTATEMNT 01: 'I'HI CASIHAROLD BERNARD, JR., Administrative Law Judge:This case was heard before me on August 13 and 14,1981, in Plymouth, North Carolina, pursuant to a com-plaint issued December 4, 1980, alleging that Respondentdischarged Blanche A. Matthews because she supportedthe Union, thereby violating Section 8(a)(3) of the Act.Respondent's answer denies any violation of the Act.Based upon the entire record, including the demeanorof the witnesses and the brief filed by Respondent, Imake the following:FINDINGS Oi FACTI. JURISDICTIONThe Respondent, The Great Atlantic & Pacific TeaCo., Inc., is a Maryland corporation engaged in retailsales of groceries from, among other locations, a retailstore located in Plymouth, North Carolina. Respondentannually sells goods valued in excess of $500,000, and an-nually receives goods valued in excess of $50,000 direct-ly from points outside the State of North Carolina. I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.The Union, Retail Clerks Union, Local 204, affiliatedwith United Food and Commercial Workers Internation-al Union, AFL-CIO, CLC, concededly is a labor organi-zation within the meaning of Section 2(6) and (7) of theAct.II. THE Al. .EGED UNFAIR LABOR PRACTICEBlanche Matthews began work at Respondent's Plym-outh, North Carolina, grocery store 12 years ago, andperformed cashier duties mainly, until notified expresslythat she was discharged on May 27, 1980, because of dis-crepancies in her cash register receipts.Some time in September 1979, the Union contactedMatthews, who agreed to help organize employees in thestore, pursuant to which Matthews held one meeting ather home the following October. Four or five employeesout of 15 employees on her shift (and out of about 35total employees at the Plymouth store) attended. Mat-thews also talked to employees on and off store premisesconcerning union benefits and handed out authorizationcards off the premises on an undisclosed number of occa-sions involving an unidentified number of employees.Respondent was aware of Matthews' activities, as evi-denced by testimony from agreed supervisor and agentof Respondent, Store Manager Ronald Dunlow, thatthere were a lot of rumors that Matthews was havingmeetings with the Union. In addition, there is undeniedtestimony by employees Warren Downing and DianeDowning that Earnest Willoughby, store manager untilJanuary 1980, told each during separate talks in Novem-ber and December 1979 that Matthews would be theshop steward for the Union.' In November, while pick-ets from a Durham, North Carolina, location were out-side the store, Matthews testified that a bagboy, in thepresence of a company official, asked her why, if shewere so "for it" (the Union), she was not walking withthe pickets. Combining this testimony with the fact thatthe entire employee force numbered only 35 employeesin a small town where knowledge of newsworthy eventsI Willoughby referred to Matthews, according to Warren Downing. asa "troublemaker," but, because ii is clear Matthews had been consideredby management well before the union efforts to be a "complainer" abouther shift schedule, part-time status, and other matters connected with herwork. there is no clear hasis to conclude W'illoughby was referring tounion activities as the basis for the term "troublemaker"260 NLRB No. 67482 THE GREAT ATLANTIC & PACIFIC TEA CO., INCtravels far and fast, I conclude it reasonable to find thatRespondent had knowledge concerning Matthews' con-duct.There is however, no evidence that Respondent har-bored animosity towards Matthews because of her unionactivities, unless, as will be discussed further, such can beinferred from the circumstances surrounding her dis-charge.This does not mean Respondent welcomed union orga-nization. Matthews testified by way of background only,the event occurring in November 1979, thus well outsidethe period of limitations prescribed by Section 10(b) ofthe Act, that Willoughby once told her the Union"stirred things up," would do no good and that employ-ees in effect would be paying for their own insuranceplans via the union dues. Further, employee Hal Beasley,Jr., testified that manager Dunlow, sometime in mid-Oc-tober 19792 told him there was a "little activity goingon" and that the "Union won't do you any good."Ill. THE CAUSE FOR DISCHARGEIRespondent operates 120 stores in the so-called Caroli-na Group alone (there are some 8 or 9 such groups inthe United States). The Carolina Group covers Northand South Carolina. Forty-seven stores are union; em-ployees in the 73 remaining stores are unrepresented-there being a combined total number of employees in allstores of 3,500.Jack Royal, assistant personnel director for the Caroli-na Group testified credibly that prior to 1977, there wasno written company policy regarding cash register short-ages. In October 1977, a written policy emerged contain-ing three steps: notice or warning; suspension; and for athird infraction within 6 months, termination. Admitted-ly, there was loose enforcement of this policy group-wide; indeed, Matthews was the benefactor herself(among others) of Respondent's laxity in this regard. Dis-satisfied with its own policy and its implementation, Re-spondent was receptive towards union efforts to raiseproblems with it prior to negotiations in October 1979and devised a new one, implemented on November 29,1979. From then on, the new policy, which was appliedgroupwide, was to include IHwo notices or warnings, then asuspension, then discharge for cash register discrepanciesincurred by cashiers. A further new wrinkle was that en-forcement was considerably assured by placing responsi-bility heavily on the shoulders of store management hith-ertobefore at least partially responsible for the old prob-lems. The policy was posted and made known to all em-ployees, who, under its terms, were to have "cleanslates," prior infractions being expressly excluded. Therecord leaves no room for doubt that this new policy, in-cluding a more strict approach to enforcement was agroupwide solution to an important groupwide problem.From the time the new policy was implemented No-vember 29, 1979, an occurrence which is neither allegednor emerges as being a result of Matthews' union activi-ties earlier, until her discharge on April 12, 1980, some 5z Although Beasley had, when first describing the occurrence general-ly. placed it in 1980, counsel corrected Heasrle, and ticc placed the yearas 1979 wilthout objection by the witnes, when I expressly asked fir thecorrect date on which the conersationrl ocitarrel)months later, Matthews received six warnings for policyviolations. On January 6, 1980, Matthews received herfirst warning for a shortage of $9.88; on January 10, asecond warning for another discrepancy of $6.28; andafter a third discrepancy on March 8, consisting of ashortage of $39.58, she was given a 3-day suspension. OnApril 7, Matthews was given a fourth warning for ashortage of $9. Between the time Royal was consideringor acting on a decision to discharge Matthews for herfourth violation and her actual discharge, viz on April 10and 12, Matthews received warnings numbered five andsix.This total does not include two additional incidentswhich on their face could have been reasonably consid-ered as violations but which Respondent excused in onecase on January 22 invalidating the warning because ar-guably the cash discrepancy could have arisen from amalfunctioning cash register used by Matthews; and inanother incident in early April involving the possibilitythat Matthews was given incorrect change for a largebill, giving her the benefit of the doubt and not issuingany warning. These two examples of leniency or reason-ableness manifest no haste or desire to separate an un-wanted union adherent at the first opportunity.It is also clear that Respondent applied its policy, in-cluding the fourth step, to other employees as well asMatthews, including employees with 15 years of service,Hazel Earley, 6 years of service, Elizabeth Williams, andsix other employees also throughout the Group, whowere, under the policy, also fired in 1981 for the cashregister discrepancies, not alleged to be in connectionwith any union activities on their part.In addition to such evidence that Respondent followedits policy outside the Plymouth store, the record furtherdemonstrates that as of January 3, 1981, 15 Plymouthstore employees had received warnings for cash registerdiscrepancies, three of whom incurred suspensions.Hence it is certain that there is no disparity in Respond-ent's application of this policy upon which it can be in-ferred that Matthews was being singled out for retali-atory conduct.Royal credibly testified further that Dunlow calledhim, informing him there was a fourth notice on Mat-thews, and that he subsequently reviewed the warningsand recommended her discharge to his superior, PatrickCronin. The decision was to "let" her complete her va-cation and use all her sick leave at the hospital, consider-ing her length of time with the company and then dis-charge her. He denied knowledge of Matthews' unionactivity or that he had discussed such with Cronin, orthat it had anything to do with Respondent's action.The General Counsel relies heavily in this proceedingon the contention that it is simply "incredible" that Mat-thews could accumulate so numerous an amount ofwarnings from November 1979 until her discharge inApril 1980 (seven if one includes the later invalidatedone) considering that in all the prior years she merelyhad two warnings for cash shortages (and four others forother infractions as well, it should be noted). But theGeneral Counsel can draw no nourishment from this ar-gument. In the first place, there was no written policy at483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDall before 1977 concerning cash register discrepanciesand there was no evidence presented one way or theother regarding Matthews' performance in such periodso that no comparison at all can reliably be drawn be-tween her pre-1977 employment performance and suchperformance subsequent to the new policy's implementa-tion in November 1979. Furthermore, there was uncon-tradicted testimony that during the "loose" enforcementof the "old" policy from October 1977 until November1979, many instances of discrepancies, including the onesinvolving Matthews, arose and did not result in writtenwarnings, again denying the General Counsel an accu-rate base to compare Matthews' pre- and post- new-policy performance regarding cash discrepancies.The General Counsel also urges that no training wasprovided to Matthews (an employee with 12 years' expe-rience), as provided under the new policy, even thoughshe requested it, and in cross-examination, made much ofthe question whether Matthews had ever been counseled,also a provision in the policy. I think it clear that Mat-thews was shown the areas where improvement wasneeded by management on more than one occasion-thecounting of her register receipts at each transaction-once to herself and once to the customer-only to replythat such a procedure was "silly." Moreover, it is clearfrom the credible testimony that there was no "training"denied Matthews because no "training" as such was pro-vided by Respondent to experienced cashiers regardlessof their performance, the term training being intended inthe policy to be embraced by the term counseling, inshort to connote what management gave Matthews inthis case-advice on how to improve-which she appar-ently rejected.As further support for arguing Matthews' performancemust be deemed "incredible," hence one assumes, suspi-cious, the General Counsel points out the large numberof repair visits by NCR (National Cash Register Compa-ny) to correct registers at the Plymouth store, and thatcash bags were left unattended on occasion in the office.However, as has already been noted, Respondent demon-strated a reasonable attitude towards Matthews, invali-dating one warning because her register as reported byNCR "could" have caused the error, and on another oc-casion, excluding writeup or warning entirely becauseMatthews "might" had been shortchanged. There issimply no probative evidence whatsoever to find eitherthat the number of infractions by Matthews is incredibleor were manufactured by Respondent or indeed, thatsuch resulted from any other source than Matthews her-self.For the General Counsel to adduce testimony fromMatthews that there was a general "looseness" in proce-dures such that Respondent could not have accuratelyattributed the errors for which she received warnings toMatthews misses the mark, for it was the General Coun-sel who had the burden of providing by a preponderanceof evidence, not unsupported speculation, that Respond-ent could not have reasonably relied upon Matthews'own cash register balance sheets which showed theerrors, and this he did not, or could not do. In anyevent, there was no showing that Matthews was everprohibited from being present at the count of receiptsand Respondent submitted evidence tending to show itmade reasonable efforts to exclude possibilities of errorarising or being caused by sources other than cashiersthemselves.On the other hand, there is ample cause advanced byRespondent for discharging Matthews and contained inthis record by way of background viz her prior recordand relationship with Respondent's supervision to justifysuch action so as to exclude any basis to infer an unlaw-ful motive. Matthews was discharged pursuant to a le-gitimately implemented and uniformly administeredpolicy.Accordingly, I conclude that the General Counsel hasfailed to make out a prima facie case of unlawful dis-charge. Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980).CONCI.USIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(6) and (7) of the Act.3. Respondent did not violate Section 8(a)(1) of theAct.4. Respondent did not violate Section 8(a)(1) and (3)of the Act by discharging Blanche A. Matthews.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER3It is hereby ordered that the complaint be, and ithereby is, dismissed in its entirety.3 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.484